— Appeal from an order and judgment (one document) of Supreme Court, Monroe County (Cicoria, J.), entered February 6, 2003, which, inter alia, declared that defendant City of Rochester Preservation Board has the authority to designate Seneca Park Zoo a landmark but such designation is not enforceable against plaintiff.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Monroe County, Cicoria, J. Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Hayes, JJ.